Citation Nr: 1508479	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-06 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an anal fistula.

2.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to July 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2011 and February 2013 rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened issue of entitlement to service connection for an anal fistula and the issue of entitlement to an initial compensable disability rating for service-connected bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a December 2002 rating decision, the RO denied service connection for an anal fistula; the Veteran did not appeal that decision or submit relevant evidence within the year following notification of that decision.

2.  Evidence associated with the claims file since the December 2002 denial relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an anal fistula disability.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of service connection for an anal fistula.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim of service connection for an anal fistula was denied by the RO in a December 2002 rating decision.  The evidence of record at the time of the December 2002 decision consisted of service treatment records and a VA examination.  The RO denied the claim noting that there was no evidence of a permanent residual or chronic disability.  The Veteran was informed of the decision and of his appellate rights in a letter from the RO the following month.  The Veteran did not file a notice of disagreement with the decision, nor was any new and material evidence received during the remainder of the appeal period.  The December 2002 rating decision is therefore, final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In June 2011, the Veteran submitted the instant request to reopen the claim of service connection for an anal fistula.

The evidence associated with the claims file since the December 2002 rating action includes a transcript from a Board videoconference hearing in January 2015.  This evidence is "new" because it was not previously submitted to agency decision makers.

At his January 2015 videoconference hearing, the Veteran stated that while in service, he underwent surgery for an anal fistula problem.  He noted that after the surgery, he "lost control of air" and suffered from leakage due to an incision made during the surgery.  He reported that since his separation from service, he has gotten used to the problem and has worn pads due to leakage.  

The Board finds that the statements by the Veteran relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim of service connection for an anal fistula.  The evidence indicates that the Veteran may in fact have current residuals from an in-service anal fistula.  This is particularly so when the credibility of the statements is presumed for the purpose of the new and material evidence analysis.  See Justus, 3 Vet. App. at 513.  Having found that new and material evidence has been added to the record, the Veteran's claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.


ORDER

As new and material evidence has been received, the claim of service connection for an anal fistula is reopened and, to this limited extent, the appeal is granted.


REMAND

The Board finds that additional development is needed in this case for the claims on appeal.  First, as to the reopened claim, the RO will have an opportunity to adjudicate the claim on the merits.

With regards to the Veteran's claim of service connection for an anal fistula, service treatment records dated in 1951 showed a complaint for soreness in the anal region.  A January 1952 treatment record indicated that the Veteran underwent surgery for an excision of lesion of anus, which was noted as a chronic fistula.  

The Veteran was afforded a VA examination in December 2002 in connection with the original claim.  The Veteran noted problems with his bowel movement.  The Veteran stated that through the years, he had gotten used to his problem.  Upon examination, the VA examiner found no evidence of anal fistula or hemorrhoids.  

As noted previously, at his January 2015 videoconference hearing, the Veteran noted that he had worn pads due to leakage that affected his daily activities.  He reported that being constipated caused problems and that there is an odor which accompanied his claimed disability.  

A new VA examination is needed as it is unclear whether the Veteran does, in fact, suffer from an anal fistula or residuals thereof.  The Board finds that a VA examination and medical opinion is necessary to decide the claim. 

With regards to the Veteran's claim for an increased rating for bilateral hearing loss, at his January 2015 videoconference hearing, the Veteran reported that his hearing loss had gotten worse since his last examination.  He noted that he had problems hearing certain frequencies when watching the television.  He also stated that he needed to ask others to speak loudly.  The Veteran's son noted that he had to constantly repeat himself until the Veteran could understand what was being said.  

The Veteran was last afforded a VA examination for his service-connected hearing loss in August 2011, over three years ago.  Because there may have been changes in the Veteran's condition, the Board finds that a new audiological examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain relevant VA treatment records dating since September 2011 that are not already associated with the Veteran's claims file.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any anal fistula or residuals thereof that may be present.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the claimed anal fistula is related to or caused by the Veteran's active service.  In doing so, the examiner should identify whether the Veteran has any residual disability arising from the anal fistula problems noted in service.

A rationale for any opinion expressed must be provided.  

3.  Also, Schedule the Veteran for an audiology evaluation to determine the severity of his hearing loss.  The necessary tests must be accomplished and the examiner must specifically comment on the effects of the Veteran's hearing loss on his daily activities.  A rationale for any opinion expressed must be provided.  

4.  Finally, readjudicate the appeal, including the reopened anal fistula claim on the merits.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


